DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claims 6-10 are objected to because of the following informalities:  
In claim 6, lines 20 and 21, “without holding” should read --not holding--;
In claim 7, ln. 3: “the component pickup position and the component detection position each exist multiple” should read --multiple component pickup positions and multiple components detection positions exist” or similar language;
In claim 7, lines 5 and 8, “more the” should read --more of the--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (JP 2000203713).
Okano reads on the claims as follows:
Claim 6. A component mounter comprising: 
a mounting head (transport mechanism 3, Fig. 1) which has a rotating body (22, Fig. 3) and multiple holding bodies (5a, 5b.. 5n, Fig. 1, has sucking and holding functions, para. [0012]) arranged along a circumferential direction of the rotating body (see Fig. 1) and is configured to hold a component (P), the multiple holding bodies revolving along a revolution trajectory caused by rotation of the rotating body (para. [0012]), one or more component pickup positions, where the holding bodies pick up a component, residing on the revolution trajectory (para. [0013]); 
a revolving mechanism (index mechanism 25) configured to revolve the multiple holding bodies by rotating the rotating body (para. [0025] and [0026]); 
a rotating mechanism (planetary gear 23 and sun gear 21, para. [0025]) configured to cause the multiple holding bodies to rotate respectively in synchronism with each other (the planetary gears 23 mesh with sun gear 21, para. [0025]); 
a detection section (camera 7a to 7f, Fig. 1) configured to detect a component from a side thereof (para. [0023]), the component being held by the holding body that is located in one or more component detection positions which are different from the component pickup positions on the revolution trajectory (see component positions in 5a, 5b, 5c in Fig. 1, and para. [0023]), and 

the control section further executing the holding body revolving processing, in an event of performing holding body rotating processing, which causes the rotating mechanism to change a component holding angle of a component to a detection angle that differs from the component holding angle of the component when the component is picked up (see component angle changes from position A to D, Fig. 1, the moving body 5 revolves 30 deg., para. [0021] and moves to position A to position B, para. [0015]), the component being held to at least one of the holding bodies located in the component detection position through a current holding body revolving processing, the component holding angle representing an orientation of the component based on a radial direction of the revolution trajectory (see Fig. 1 and para. [0024]).

Claim 9. The component mounter according to claim 6, 
wherein a difference between the component holding angle when the component is picked up and the detection angle is 900 (see component angle changes between pick up position A (camera position 7a) and position D (camera 7d) equal to 90 degrees, Fig. 1).

Claim 10. The component mounter according to claim 6, 
wherein the component detection position is a position of the holding body located adjacent to the holding body located in the component pickup position (see ball feeder 1 and the camera positions 7a to 7f, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Saito (JP 2005064048)
Okano discloses (limitations not disclosed by Okano are crossed out, below):
Claim 7. The component mounter according to claim 6, wherein 
wherein the control section alternately and repeatedly performs the component pickup processing for causing the mounting head to cause two or more the holding bodies located in the component pickup positions to pick up and hold the component and the holding body revolving processing for causing the revolving mechanism to locate the holding body that does not hold the component in each of the positions of the two or more the holding bodies that pick up the component during the component pickup processing (chip component P held by the suction head 6 in suction position A moves by planetary gear 23 by 30 degrees, stop at position B, para.  [0015], and the chip parts Pa, Pb, Pc etc. are subsequently sucked and held by suction head 6, para. [0020]), and in executing the holding body revolving processing, the control section performs the holding body rotating processing for causing the rotating mechanism to change the component holding angle of each of the components held to the two or more the holding bodies located in the component detection positions through a current holding body revolving processing to the detection angle that differs from the component holding angle of the component when each of the components is picked up (the suction head 6 revolves 30 degrees para. [0020], see Fig. 1).

The apparatus of Okano does not teach multiple component pickup positions. However, Saito teaches a component mounting apparatus with four suction nozzles for sucking and holding electronic components from multiple positions (see supply device 4, Fig. 1) and each component can be imaged simultaneously to shorten the production time in which, the suction nozzle (7, Figs. 2 and 3) moves to positions 10 and 10’ after component has been picked up and at the same time, remaining adjacent nozzles positions at 11 and 11’ to enable imaging (page 5, ln. 197-215). Therefore, in view of the teachings of Saito, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Okano to include multiple suction nozzles that enables simultaneous pickup of multiple components and to perform component detection and imaging in a component mounter. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Kyomi by (JP 2011018817).
Okano teaches (limitations not disclosed by Okano are crossed out, below):

Claim 8. The component mounter according to claim 6, 

wherein the multiple holding bodies are such that individual orientations of the multiple holding bodies are determined so that with an orientation of the end surface based on a radial direction of the revolution trajectory referred to as a nozzle angle, a difference between the nozzle angle of the holding body located in the component pickup position and the nozzle angle of the holding body located in the component detection position is equal to a difference between the component holding angle when the component is picked up and the detection angle even with any holding body of the multiple holding bodies located in the component pickup position (camera positions 7a to 7f in Fig. 1, para. [0017]).

The apparatus of Okano does not explicitly teach a component pickup nozzle with an end surface that has a longitudinal and a lateral shape. However, Kayomi teaches a sucking nozzle for a component mounter (Fig. 2) that has a suction surface with a long and short side (see Fig. 6) that helps to achieve high-density mounting without interfering with a previously mounted component even when the components are displaced while sucking and mounting, specifically for smaller chips. Therefore, in view of the teachings of Kawai, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Okano to include sucking nozzles with an end surface that has longitudinal and lateral shapes to enable high density and precise mounting of smaller components using a component mounter. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE K ABRAHAM/Examiner, Art Unit 3729                   


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729